Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/30/2021.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) receiving authorization from a donor to link the donor credentials to the donee payment instrument; detecting use of the donee payment instrument at a point-of-sale ("POS") terminal to initiate a first transaction using donee credentials; using the POS terminal, reconfiguring the donee payment instrument such that the donor credentials are linked to the donee credentials; and after reconfiguring the donee payment instrument, using the donee payment instrument to initiate a second transaction using the donee credentials and process the second transaction using the donor credentials. The claim is drawn to payment 
This judicial exception is not integrated into a practical application.  The claim recites the additional element of a point-of-sale terminal to perform the detecting and reconfiguring (storing or removing data according to para 0052) steps.  The point-of-sale terminal is recited in both steps at a high-level of generality and is merely invoked as a tool.  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The above discussed additional element is merely being used as a tool to implement to abstract idea.  Mere instructions to apply the exception using a computer as a tool is not providing an inventive concept.
The dependent claims do not recite any more additional elements and so are only further narrowing the abstract idea.  The claims are not patent eligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/            Primary Examiner, Art Unit 3697